DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on November 15, 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0146951 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because the block pertaining elements (258 and 278) shown in Figure 3 need to have descriptive labels in conformance with 37 CFR 1.84(n) and 1.84(o). For example, a descriptive label of “Detection Circuit” should be inserted into Figure 3 to properly describe element (258).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “amplifier” recited in claims 2 and 13; and the “pre-amplifier” and the “low noise amplifier” recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-4, 6-9, 13-14, and 19-20 are objected to because of the following informalities:  
Claims 2-3 (line 2), 13 (line 1), and 19 (line 2), the word “further” should be deleted from the claims.  
Claim 6 (line 2), claim 7 (line 4), claim 8 (line 2), and claim 17 (lines 1-2), the term “is configured to” should be “is further configured to”.
Claim 4 depends from claim 2, therefore it is also objected.
Claim 9 depends from claim 8, therefore it is also objected.
Claim 14 depends from claim 13, therefore it is also objected.
Claim 20 depends from claim 19, therefore it is also objected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholder “a communication module configured to process a radio frequency (RF) signal” limitations in both claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guturaj et al. (US 2017/0047962 A1), hereinafter “Gururaj” in view of Bird et al. (US 2005/0250541 A1), hereinafter “Bird”.
Regarding claims 1-3, Gururaj discloses a high frequency communication apparatus (alternative antenna systems shown in Figures 1, 2, and 3, for example, the antenna system shown in Figure 2) for vehicle comprising:

a cable (RF feed lines 258) having one end connected to the communication module; and
an antenna module (201) connected to an other end of the cable and configured to transmit, through an antenna (258), the RF signal delivered from the communication module, the antenna module including a compensator (variable attenuator 272, power amplifier (PA) 275, and low noise amplifier (LNA) 277) and a controller (microprocessor unit (MCU) 268).
Although Gururaj stated that the MPU is used to control the variable antenna (272) to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) (274) at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj fails to teach that the variable attenuator (272) along or in combination of the PA (275) and LNA (277) function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU (268) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator.
Bird discloses a wireless communication system (100) shown in Figure 3 comprising a communication module (base equipment 300); a cable (RF cable 340) having one end connected to the base equipment; and an antenna module (mast head 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird that Gururaj’s variable attenuator (272) along or in combination of the PA (275) and the LNA (277), as recited in claims 2 and 3, can be functioned as a compensator in order to compensate the loss of the RF signal in the RF feed lines (258) and the MCU (268) is configured to determine an amount of compensation for the loss in the RF feed lines based on the power of the RF signal transmitted from the compensator to adjust the power level of the amplifiers.
Regarding claims 12 and 13, claim 12 recited the structure of the antenna module similar the features recited in claim 1 and the claimed limitation recited in claim 13 is similar to claims 2 and 3 for the similar reasons stated in claims 1-3 above.
Regarding claims 4 and 14, wherein the antenna module further comprises a detection circuit (within the FEM 174 or 374 shown in Figures 1 and 3, paragraph [0033], last sentence) configured to detect power of the RF signal amplified by the amplifier for transmission.

Regarding claim 9, although Gururaj or Bird fails to teach that the RF signal, the TX/RX control signal, the TX serial communication signal, and the RX serial communication signal all have different frequencies, as shown in Gururaj’s Figure 2, since the frequency of the RF signal from the RF feed lines is being divided by the coupler 262, prior the transmission from the PA to the antenna (259), the control signals by the MCU, and the frequency of the received RF signal is received by the antenna 
Regarding claim 10, as stated in lines 1-3 of paragraph [0023], wherein the communication module is further configured to supply power (RF power via the RF signal feed 158) to the antenna module through the cable in order to provide RF power to the coupler (262).
Regarding claim 11, although both Gururaj and Bird do not explicitly show or teach that the RF feed lines (258) and/or the RF cable (340) is a coaxial cable, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to choice alternative wires, such as coaxial cable for the RF lines or the cable in order to perform better operations to reduce the cost and/or interference of the communications between two system.
Regarding claim 18, claim 18 is a method claim and recited features similar to the apparatus claim 1 for similar reasons stated in claim 1 with slightly different language. For example, as stated earlier in claim 1, Gururaj’s the antenna system inherently starts checking the signal loss in the RF feed lines as the nature of the art, from an alternative device as stated in paragraph [0038], then the power of the RF signal is detected by a power detector within the FEM and amplified by a compensator, such as the variable attenuator and the PA and/or the LNA, and the MCU is configured to determine an amount of compensation for a loss in the cable based on the power of 
As stated in claim 1, although Gururaj stated that the MPU is used to control the variable antenna (272) to ensure that the RF feed signal is not compressed before the RF feed signal relays to the input PA of the front end (FEM) (274) at the end of the Tx-path (paragraphs [0023], [0026], [0031], and [0033]), Gururaj fails to teach that the variable attenuator (272) along or in combination of the PA (275) and LNA (277) function as a compensator configured to compensate for a loss of the RF signal in the cable and the MCU (268) is configured to determine an amount of compensation for the loss in the cable based on power of the RF signal transmitted from the compensator.
Bird discloses a wireless communication system (100) shown in Figure 3 comprising a communication module (base equipment 300); a cable (RF cable 340) having one end connected to the base equipment; and an antenna module (mast head unit (320) connected to an other end of the cable and configured to transmit, through an antenna (360), the RF signal delivered from the base equipment. Bird further teaches that variable attenuators, such as the variable attenuator (401 or 404) functions as a compensator to compensate for the effect of variable cable loss on the received signal and the microcontroller (311) is used to compare the power level measured at the output of the transmission pre-amplifier (309) with the power level measured at the input to the high power amplifier (304) in the mast head unit (32). See paragraph [0027].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Bird that 
Regarding claim 19, wherein the starting of the cable loss check further comprises: receiving a control command requesting the start of the cable loss check from the communication module performed by the base equipment (300); connecting a line of an antenna switch (278) to an equivalent load for test through line (258); setting the amount of compensation of the compensator to a preset value (a predetermined value); and switching a transmission (TX) / reception (RX) switch into an TX mode controlled by the MCU in order to select a better power level for transmission and/or reception.
Regarding claim 20, wherein the preset value for the amount of compensation of the compensator comprises a known loss value of the cable in order to reduce the RF signal of the power loss on the cable.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gururaj in view of Bird as applied to claims 1 and 12 above, and further in view of Martin et al. (US 5,737,687), hereinafter “Martin”.
Regarding claims 5 and 15, as applied to claims 1 and 12, respectively, both Gururaj and Bird fails to show or teach that the antenna module further comprises a memory configured to store information about self-calibration.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Martin to include a memory within Gururaj’s antenna system configured to store information from the antenna system for self-calibration or the RF signal controlled by the MCU in order to perform self-calibration on the feedback loops of the RF signals by the antenna system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Penny, Lindemann, Graham et al., Kerselaers et al., and Pehke all relate to communication systems for perform compensations of power loss of RF signals on a cable or transmission line.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632